                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

LARRY WILBON,                               )
                                            )
             Plaintiff,                     )
                                            )
v.                                          )          CIVIL ACTION NO.
                                            )
NANCY A. BERRYHILL, ACTING,                 )         3:18-CV-2697-G (BH)
COMMISSIONER OF THE SOCIAL                  )
SECURITY ADMINISTRATION,                    )
                                            )
             Defendant.                     )          Referred to U.S. Magistrate Judge

        ORDER ACCEPTING FINDINGS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the undersigned District

Judge is of the opinion that the Findings and Conclusions of the Magistrate Judge are

correct and they are accepted as the Findings and Conclusions of the Court.

      It is therefore ORDERED that the Findings, Conclusions, and Recommendation

of the United States Magistrate Judge are adopted. Accordingly, the decision of the

Commissioner is AFFIRMED.

      SO ORDERED.

March 24, 2020.

                                         ___________________________________
                                         A. JOE FISH
                                         Senior United States District Judge
